UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7375



ELIJAH MILES WINN, a/k/a Joshua M. Nowitsky,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE; LISA EDWARDS, Warden,
DWCC; L. W. HUFFMAN, Northern Regional Direc-
tor of the Virginia Department of Corrections,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-265)


Submitted:   December 14, 2000         Decided:     December 22, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elijah Miles Winn, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elijah Miles Wynn appeals the district court’s orders granting

summary judgment to the Appellees, dismissing his civil rights

complaint and denying his motion for reconsideration.      We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Winn v. Angelone, No. CA-00-265 (W.D. Va. Aug.

14 & Sept. 6, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2